Citation Nr: 0207058	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for arthritis of the left 
knee.

Entitlement to a higher rating for internal derangement of 
the left knee, initially assigned a 10 percent evaluation, 
effective from July 1996.

Entitlement to a total rating on account of convalescence 
following surgery for the service-connected left knee 
disorder on February 4, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service in the Air National Guard of the 
United States Air Force, including a period of active duty 
for training from September 9 to December 18, 1985, and a 
period of inactive duty for training on May 31, 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1997 and later Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions that denied service 
connection for arthritis of the left knee and granted service 
connection internal derangement of the left knee, and 
assigned a 10 percent evaluation for the service-connected 
left knee condition, effective from July 1996.  In February 
2000, the Board remand those issues to the RO for further 
development and action.  The veteran subsequently appealed 
the determination in the August 1999 RO rating decision that 
denied a total rating on account of convalescence following 
surgery for the service-connected left knee condition on 
February 4, 1998.  The case was thereafter returned to the 
Board for appellate consideration of the issues listed on the 
first page of this decision.

Lastly, the medical records on file indicate that the veteran 
complains of left hip pain but it is not shown that she has 
claimed service connection for a left hip disorder, to 
include claiming that such a disorder is secondary to her 
service-connected left knee disorder.  The veteran is hereby 
notified that if she wishes to set forth such a claim, it 
should be in writing and submitted to the RO.  


FINDINGS OF FACT

1.  Arthritis of the left knee is not demonstrated.

2.  The left knee condition has been manifested primarily by 
complaints of pain, occasional mild effusion and slight 
instability, asymptomatic scars, slight noncompensable 
limitation of flexion, and tenderness that produced no more 
than slight functional impairment of the left knee. 

3.  The veteran underwent left knee arthroscopy with 
debridement of scar tissue on February 4, 1998.

4.  The veteran's left knee surgery on February 4, 1998, did 
not require at least one month of convalescence.

5.  The left knee surgery on February 4, 1998, did not result 
in severe postoperative residuals, such as an incompletely 
healed surgical wound, therapeutic immobilization of one 
major joint or more, application of body cast, the necessity 
of house confinement or the necessity for the continued use 
of crutches (regular weight bearing prohibited).


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in active 
duty for training or inactive duty for training; nor may 
arthritis of the left knee be presumed to have been incurred 
in such service; nor is arthritis of the left knee due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a rating in excess of 10 percent for 
internal derangement of the left knee at any time after July 
1996 are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5257, 5258, 
5260, 5261 (2001).

3.  The criteria for a total rating for convalescence 
following surgery for the service-connected left knee 
disability on February 4, 1998, are not met.  38 C.F.R. 
§ 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of her left knee condition.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

Service medical records (SMRs) reveal that the veteran 
underwent orthopedic consultation in conjunction with her 
medical examination in September 1985 for enlistment into 
service.  A history of arthroscopic surgery in 1982 was noted 
at that time.  No significant abnormalities of the left knee 
were found.  A report of treatment in December 1985 shows 
that she was seen for left knee pain.  X-ray of the left knee 
was within normal limits.  She underwent orthopedic 
consultation and the assessment was post traumatic 
subluxation of the left patella. A report of treatment in 
May1986 notes a history of the veteran falling on her left 
knee in December.  She had mild pain and full range of motion 
of the knee.

Service documents show that the veteran injured her left knee 
on May 31, 1991.  The nature of the injury was left lateral 
collateral ligament strain.

Service department and VA medical records show that the 
veteran was treated and evaluated for left knee problems from 
1991 to 2001.  The more salient medical reports related to 
the claims being considered in this decision are discussed 
below.

A service department medical report shows that X-rays of the 
veteran's knees in June 1991 were normal and that she 
underwent arthroscopy in July 1991.  The diagnosis was 
synovitis of the left knee.

The veteran underwent VA medical examination in December 
1996.  She complained of worsening left knee problems with 
occasional give way, locking, and pain.  She treated the pain 
with Motrin.  There was 1+ effusion.  There was no 
instability.  There was no patellar crepitus.  Range of 
motion was from zero to 130 degrees.  X-rays of the left knee 
revealed no abnormality.  The diagnosis was chronic internal 
derangement of the left knee consistent with a left lateral 
meniscus tear.

VA outpatient treatment records reveal that in May 1997 the 
veteran complained of pain and giving out of the left knee.  
The lateral aspect of the left knee was swollen.  There was 
good range of motion with crepitus.  The assessment was 
instability.  She was recommended for orthopedic 
consultation.

VA X-rays of the veteran's left knee in July 1997 found no 
abnormality, including no evidence of significant arthritis.

A VA MRI (magnetic resonance imaging) scan in July 1997 
yielded impressions that there was no evidence of lateral 
meniscus tear, but there was fluid extending between the 
posterior horn of the medial meniscus and the posterior 
capsule.  It was noted that the latter findings might be 
normal, but meniscal capsular separation could not be 
excluded.

VA X-rays of the veteran's knees were taken in November 1997 
were negative and specifically found no degenerative changes.  

On February 4, 1998, the veteran underwent left knee 
arthroscopy and debridement of scar tissue.  The diagnosis 
was left knee pain and catching.

A VAOPT record of February 12, 1998, notes that the veteran 
was doing well postoperatively and had just began bending and 
extending her left knee.  There were no signs of infection 
and the wounds had healed.  There was swelling of the left 
knee.  Flexion was to 75 degrees.  The impression was that 
she was doing well status post arthroscopy, but the veteran 
needed to be aggressive with range of motion and 
strengthening.  She was recommended for 3 to 4 weeks of 
therapy and advised to exercise at home.

A VA document dated on March 4, 1998, notes that the veteran 
made a telephone call and left a message at a VA medical 
facility where she was to report for follow up on March 5.  
It was noted that she did not want to report to the 
orthopedic clinic for another month.  A VA representative 
made a telephone to the veteran, but she wasn't at home.  The 
veteran returned the telephone call and reported that she was 
doing well and that she was starting therapy that week.

A VAOPT record of March 16, 1998, notes that the veteran was 
status post arthroscopic knee surgery, February 4, 1998, for 
grade I chondromalacia.  It was noted that she had not begun 
physical therapy until 4 weeks after the surgery.  She was 
requesting 2 months of physical therapy.  It was noted that 
she was taking Naprosyn for pain.  There was good range of 
motion of the left knee.  Crepitation was felt on extension 
of the left knee.  There was some inflammation at the 
superior/lateral aspect of the left knee.  The impression was 
status post left knee arthroscopic surgery.  She was 
prescribed 2 months of physical therapy, to follow-up on 
treatment as required, and to discontinue the physical 
therapy when she felt good about her progress.

On VA medical examination in April 1999 the veteran 
complained of occasional left knee locking and give way.  She 
complained of left knee swelling with prolonged standing.  
She reported difficulty with climbing stairs and that the 
knee felt weaker.  She reported recurring effusion.  She 
reported that she could not run at all.  There were small 
scars in the area of the left knee from the portals of 
surgery.  There was no evidence of effusion.  There was 
slight crepitus on motion of the left knee.  There was 
tenderness on palpation of the lateral aspect of the knee at 
the joint line.  She had good stability of the knee, but the 
medial collateral seemed somewhat lax.  The quadriceps 
strength was fairly good when compared to the right leg.  The 
impressions were degenerative joint disease of the left knee 
secondary to tear of the lateral meniscus, status post 
arthroscopy in February 1998, and status post internal 
derangement of the left knee.  The examiner noted that the 
left knee symptoms occurred with varying frequency and would 
be altered during a period of flare-up.  The examiner could 
not quantify the symptoms during a period of flare-up without 
seeing her at that time.

A VAOPT record in February 2000 notes that she complained of 
left knee pain.  There was no swelling or erythema of the 
left knee.  There was point tenderness noted over the 
patella.  There was a positive Clark sign and a negative 
Lachman sign.  There was tenderness noted with full flexion 
of the knee.  She was not able to stand for prolonged periods 
of time.  The assessment was history of a torn meniscus with 
arthroscopic surgery.  

On VA examination in June 2000 the veteran complained of 
frequent flare-ups of the left knee symptoms and that at the 
end of the day the knee was very painful and swollen.  There 
was no evidence of gross deformity of the left knee.  There 
was mild effusion of the knee on palpation.  There was a mild 
patellofemoral crepitus palpable on motion of the knee.  
There was tenderness on palpation of the antero-lateral 
aspect of the knee.  There was some degree of anterior 
posterior and rotational medial instability on stress 
examination.  The stress examination was painful.  Motion of 
the knee was from zero to 120 degrees.  The diagnosis was 
early osteoarthritis of the left knee secondary to internal 
derangement.  The examiner noted that X-rays could not be 
obtained because the veteran was pregnant.  The examiner 
based the diagnosis of osteoarthritis on findings in the 
report of arthroscopy in February 1998 that revealed shaving 
was necessary along the lateral border of the patella and 
along the lateral compartment of the left knee that 
predisposed virtually every time to early osteoarthritis of 
the knee.  The examiner noted that the veteran had some 
degree of anterior medial rotary instability and that her 
mandatory activities, such as taking care of her child, would 
limit her functional ability significantly and cause 
increased pain and weakness of the left lower extremity to 
the point where she would have a great deal of difficulty 
going up and down stairs.

A VAOPT record in August 2000 yielded an assessment of 
chronic left knee pain thought to be related to degenerative 
arthritis.  

A VAOPT record in December 2000 notes that the veteran's 
chief complaint was left knee pain.  There was no effusion of 
the left knee.  There was no ligament instability.  Range of 
motion was full.  There was some tenderness over the left 
patellar tendon and the lateral meniscus.  Strength was 5/5.  
There was tenderness with palpation of the patella.  The 
assessment was bilateral patellar tendonitis.

On VA examination in April 2001 the veteran complained of 
continuous left knee pain since arthroscopic surgery.  There 
was no gross deformity of the left knee.  There was no 
evidence of effusion.  There was minimal crepitus palpable on 
motion of the knee.  There was tenderness on palpation of the 
lateral border of the patella and that area was tender when 
she flexed the knee.  There was no pain on palpation of the 
knee at the joint line, medially or laterally.  There was 
good stability of the knee.  Range of motion was from zero to 
110 degrees.  The diagnosis was chronic sprain of the left 
knee.  The examiner noted that the examination was conducted 
during a period of quiescent symptoms and that during flare-
ups the symptoms would vary.  Quantification of the changes 
during a period of flare-up would require examination at that 
time. 

VA X-rays in May 2001 found no evidence of degenerative 
changes in the veteran's left knee. 

B.  Legal Analysis

The appellant is a "veteran" and is entitled to the 
presumption of service incurrence of certain chronic 
diseases.  When a claim is based on a period of active duty 
for training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Section 101(24) 
defines the term "active, military, naval, or air service" 
as including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
When aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

ANALYSIS

Left Knee Arthritis

The SMRs and post service medical records do not 
radiologically document the present of arthritis of the left 
knee.  The post-service medical records reveal that arthritis 
was first suspected at the April 1999 VA examination, many 
years after separation from service.  Arthritis of the left 
knee was diagnosed at the veteran's VA examination in June 
2000 based on speculation of the examiner that the surgery 
performed on her left knee during arthroscopy would virtually 
lead to such a condition.  While the veteran may or may not 
develop arthritis of the left knee at some time in the 
future, the clinical findings of record do not show that she 
now has arthritis of the left knee.  The medical evidence, 
including MRI and X-rays of the veteran's left knee, prior to 
and after the February 1998 arthroscopy, including left knee 
X-rays in May 2001, are negative for arthritis.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of arthritis of the 
veteran's left knee.  Hence, the preponderance of the 
evidence is against the claim for arthritis of the left knee, 
and the claim is denied.

Left Knee Internal Derangement

With regard to the veteran's claim for a higher rating for 
internal derangement of the left knee, initially assigned a 
10 percent evaluation, effective from July 1996, disability 
evaluations are generally assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A longitudinal review of the evidence reveals that the 
veteran has undergone 3 arthroscopic surgeries and that she 
has left knee pain that is reportedly worse with activity.  
While she complains of instability of the left knee, the 
report of her VA medical examination in 1996 and the report 
of various other VA evaluations show no instability.  The VA 
report of her evaluation in May 1997 notes the presence of 
instability, but the findings on examination do no show 
instability and a VA report of MRI scan of the left knee in 
July 1997 does not show the presence of an abnormality that 
would cause instability.  While some instability of the left 
knee was noted on VA medical examinations in April 1999 and 
June 2000, after the surgery in February 1998 there has been 
no clinically documented instability of the left knee, as 
reflected by the findings on VA examinations in December 2000 
and April 2001. 

The evidence shows that she had various other complaints in 
1997 and 1998, including locking, give way, and catching of 
the left knee as well as patellofemoral symptoms for which 
she had left knee arthroscopic surgery in February 1998.  
While the evidence indicates the presence of occasional mild 
effusion and tenderness in the left knee area, the evidence 
as a whole does not show such frequent episodes of 
"locking," pain and effusion into the joint as to support 
the assignment of a 20 percent evaluation for the left knee 
condition under diagnostic code 5258.  

The report of the veteran's VA medical examinations from 
December 1996 through April 2001 show that she essentially 
has normal range of motion of the left knee.  Slight 
limitation of flexion is occasionally reported, but the 
slight loss of flexion occasionally reported does not support 
the assignment of a compensable evaluation under diagnostic 
code 5260.  Limitation of extension is not shown.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, various examiners who saw the 
veteran reported that her left knee symptoms would vary 
during periods of flare-up, but they were unable to quantify 
such symptoms without examining her at such times.  The only 
reported limitation of motion noted in the evidence is slight 
noncompensable limitation of flexion, and it appears that 
occasional slight instability of the left knee is the most 
prominent feature of her left knee disability.  Hence, the 
left knee condition is best evaluated as 10 percent disabling 
as noted above.

After consideration of all the evidence, the Board find that 
it shows that the veteran's left knee condition has been 
manifested primarily by complaints of pain, occasional mild 
effusion and slight instability, asymptomatic scars, slight 
noncompensable limitation of flexion, and tenderness since 
July 1996 and that the current 10 percent evaluation for her 
left knee condition best represents her disability picture.  
38 C.F.R. § 4.7.  The evidence does not demonstrate 
instability, episodes of locking with pain and effusion, 
limitation of motion or other symptoms that produced more 
than slight functional impairment of the left knee after July 
1996 to support a rating in excess of 10 percent for the left 
knee disorder at any since then.  Fenderson, 12 Vet. App. 
119.

The preponderance of the evidence is against the claim for a 
higher rating for internal derangement of the right knee at 
any time from July 1996, and the claim is denied.

Temporary Total Convalescent Rating

With regard to the veteran's claim for a total rating on 
account of convalescence following surgery for the service-
connected left knee disorder on February 4, 1998, a temporary 
total convalescent rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30.

In this case, the evidence shows that the veteran underwent 
left knee arthroscopy and debridement of scar tissue on 
February 4, 1998.  When seen at a VA medical facility on 
February 12, 1998, there were no signs of infection and the 
wound had healed.  At that time, she was having trouble with 
motion of the knee and flexion was limited and she was 
recommended for physical therapy and strengthening exercises.  
On March 4, 1998, she contacted a representative of a VA 
medical facility and reported that she had started therapy 
and was doing well.  On March16, 1998, she was seen at a VA 
medical facility and prescribed 2 months of physical therapy, 
but she had good range of motion of the left knee.

Here, the reports of the veteran's treatment shortly after 
the arthroscopy on February 4, 1998, reveal that she was 
doing well on February 12th with only slight limitation of 
flexion of the left knee.  On March 16, she had good range of 
motion of the left knee.  She was scheduled for physical 
therapy between February 12 to March 16, but she canceled the 
appointment reporting that she was doing well and didn't want 
to report to the clinic for another month.  

The evidence as a whole indicates that the veteran had 
returned to a healthy left knee state prior to one month 
after the February 4, 1998, surgery.  The evidence does not 
show that her left knee surgery on February 4, 1998, resulted 
in severe postoperative residuals such as an incompletely 
healed surgical wound, therapeutic immobilization of one 
major joint or more, application of body cast, the necessity 
of house confinement or the necessity for the continued use 
of crutches (regular weight bearing prohibited).  Hence, the 
preponderance of the evidence is against the claim for a 
total rating on account of convalescence following surgery 
for the service-connected left knee condition on February 4, 
1998, and the claim is denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Therefore, the benefit of the 
doubt doctrine is not for application with regard to those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

Service connection for arthritis of the left knee is denied.

A higher rating for internal derangement of the left knee at 
any time from July 1996 is denied.

A total rating on account of convalescence following surgery 
for the service-connected left knee condition on February 4, 
1998, is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

